DETAILED ACTION
Status of Claims
	Claims 1-30 are pending.
	Claims 26-28 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-25 and 29-30) in the reply filed on 5 October 2022 is acknowledged.  Claims 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Examiner’s Note
	The Examiner notes that a Non Patent Literature document submitted on 5 October 2021 including two pages does not appear to provide an actual NPL document.  The first page is blank and the second page states in part “Error: undefined”.  

Specification
The abstract of the disclosure is objected to because the term “electrofabricatio” (line 2) appears to include a typo.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because the presentation of “anode” and “cathode” is not consistent throughout the drawings.  In some figures the “anode” and “cathode” are labeled with the full term (Figure 3) and in other figures there is only “+” and “-“ (Figures 4, 20).  It would be more appropriate if the labeling was consistent throughout the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-25 and 29-30 are objected to because of the following informalities:  the phrasing of “An interfacial electrofabrication device of freestanding biopolymer membranes” may be more appropriately written such as “An interfacial electrofabrication device for producing freestanding biopolymer membranes”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the presence of a comma at “solution, containing” is not required.  Further, there appears to be a typo with “polyelelctrolytes”.  Appropriate correction is required.
Claims 20-21 are objected to because of the following informalities:  there appears to be a typo with “polyelelctrolytes”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  the phrase “interfacial electrofabrication device” may be more appropriately written as “the interfacial electrofabrication device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrasing including “a clear interface” is indefinite because it is unclear what is required by the term “clear”.  It is unclear if the term requires a physical element.  The specification does not define what a clear interface includes. 
Regarding claims 1 and 29, the following combination of phrases render the claim indefinite including: “wherein the anode electrolyte and the cathode electrolyte are in contact with each other and forms a clear interface…wherein the anode electrolyte and the cathode electrolyte are separated by the PECM”.  The claim recites the contact of the anode electrolyte and the cathode electrolyte, however, the claim also recites that the anode electrolyte and the cathode electrolyte are separated.  It is unclear how a device can have both arrangements.  It is unclear what interface is present with the claimed device.    
Claims 2 and 4 recite the limitation "the power supply" in (line 2).  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the biopolymer membrane growth" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Further, the preamble indicates a plurality of membranes.  
Regarding claim 5, it is unclear what is required by “into the thickness”.  It is unclear how the growth is into the thickness.  It is unclear what thickness is being referred to. 
Claim 9 recites the limitation "the compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, it is unclear what is required by the terms “molecular size”.  It is unclear what size is being referred to. 
Claims 12-13 recite the limitation "the range" in (line 2).  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the claim as a whole is indefinite because it is unclear the presence or absence of a substrate.  The substrate is being both positively recited and excluded.  If a film is to be electrodeposited on the substrate, it is unclear how it is absent. 
Regarding claim 20, claim 20 depends on claim 14.  Claim 14 recited “at least one polyelelctrolytes”.  The claim language of claim 20 is not consistent with the claim language of claim 14. Claim 20 appears states “polyelectrolytes”.
Claim 25 recites the limitation "the process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the electrofabrication process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Further the terms appear to require the term “with” (e.g. without interfering with).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (WO 2012/060275).
Regarding claim 30, Fujiwara discloses a device comprising:
An Anode (12) (= at least one anode);
A Cathode (13) (= at least one cathode);
A Plating bath (16) on an anode side (= at least one anode electrolyte); and
A Plating bath (16) on a cathode side (= at least one cathode electrolyte),
The plating bath being in contact through the polymer electrolyte complex (= wherein the anode electrolyte and cathode electrolyte are in contact with each other), and
Polymer electrolyte complex (A) (= wherein at least one polyelectrolyte complex membrane forms at the interface of the anode electrolyte and the cathode electrolyte) (page 11, bottom paragraph, Figure 9).  Regarding the claimed “freestanding biopolymer membranes” is claim language of the preamble and does not further structurally limit the claimed device.  Moreover, the body of the claim includes no reference to any biological material or polymeric material.  Regarding the claimed anode electrolyte and cathode electrolyte, the instant claim does not indicate that the electrolytes are different (e.g. different composition).  Regarding the claimed “forms at the interface” is claim language directed towards the manner of operating the claimed device and does not further structurally limit the claimed device (MPEP § 2114 II).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795